Citation Nr: 1402321	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran (Appellant) served on active duty from September 1996 to November 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Regional office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that he is entitled to service connection for GERD.  The Veteran has specifically stated that, following an in-service Uvulopalato-pharyngoplasty (UPPP) surgery (i.e., a procedure that removes excess tissue in the throat to make the airway wider), he has experienced persistent symptoms of GERD.  

Post-service VA treatment records reveal that the Veteran was diagnosed with GERD approximately one year after service separation in November 2008.  The VA examinations conducted in March 2008 and January 2009 do not provide an opinion as to the etiology of the GERD disability.  The Board finds that, on remand, a new VA examination is warranted to address whether currently diagnosed GERD is related to service.  

Further, the last VA treatment record is dated May 29, 2012 from the Shreveport VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from May 30, 2012 to the present and associated with the record.  Any negative responses should be properly documented in the record.

2.  Schedule the Veteran for an appropriate examination to assist in determining the etiology of currently diagnosed GERD.  The relevant evidence should be made available to and reviewed by the examiner prior to completion of the examination.  All necessary testing should be conducted and all appropriate diagnoses rendered.

Then, the examiner should provide the following opinion:

Is it as likely as not that the currently diagnosed GERD had its onset during service or is otherwise related to any in-service disease, event, or injury?  In doing so, the examiner should consider and discuss the Veteran's contentions that symptoms of GERD manifested after the in-service UPPP surgery in July 2003.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case, and should afford him the appropriate time period to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


